Citation Nr: 0810223	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-14 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's son is entitled to recognition a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age 
of 18 years.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
April 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  In July 2006, the veteran testified before a 
Hearing Officer at the RO, and the veteran also testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge in November 2006.  In December 2006, the Board granted 
a motion to advance the veteran's case on the Board's docket.  
The Board remanded the case in January 2007, and it is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

The veteran's son, K., was permanently incapable of self- 
support due to mental or physical defect prior to his 
attainment of the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement of the veteran's son, K., as a 
helpless child permanently incapable of self-support prior to 
the attainment of 18 years of age have been met.  38 U.S.C.A. 
§§ 101(4)(A), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter dated in March 2004, the RO provided the veteran 
with notice of the information and evidence necessary to 
substantiate his claim for recognition of his son as a 
helpless child.  Further discussion of the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2007) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007), and VA's 
compliance therewith, is not necessary in this instance, as 
the record permits a grant of the benefit sought on appeal.  

VA law provides that the term, "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution. 38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

The veteran contends that his son, K., became permanently 
incapable of self-support before the age of 18 years, which, 
if supported by the evidence, would render him a child of the 
veteran for VA purposes under 38 U.S.C.A. § 101(4)(A)(ii).  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. § 
3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that an individual is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.  

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases such as this, the focus of 
analysis must be on the individual's condition at the time of 
his or her 18th birthday in order to determine whether that 
individual is entitled to the status of "child."  See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other 
words, for purposes of initially establishing helpless child 
status, the individual's condition subsequent to his or her 
eighteenth birthday is not for consideration.  However, if a 
finding is made that a claimant was permanently incapable of 
self-support as of his or her eighteenth birthday, then 
evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis, that is, 
whether there is improvement sufficient to render the 
claimant capable of self-support.  Id.  If the claimant is 
shown to be capable of self-support at eighteen, VA is 
required to proceed no further.  Id.  

A hospital birth record shows that the veteran's son, K., was 
born in April 1969.  As such, his permanent incapacity for 
self-support must be demonstrated by April 1987.  

The evidence shows that in May 1984, when he was 14 years 
old, the veteran's son was certified as a member of a class 
of children in his state with handicapping conditions 
described as complex, of long-standing duration, and 
requiring the intervention and support of numerous health 
care service providers over extended periods.  The state 
mental health agency described the veteran's son as suffering 
from severe separation anxiety disorder and secondary 
adolescent anti-social behavior, which was situation-specific 
to his family and home.  It was stated that in addition to 
violent, destructive, and self-injurious behavior at home, 
the son exhibited underlying depression, severe emotional 
withdrawal, distorted body perceptions, strong bodily fears, 
and extreme immaturity and dependency.  He controlled his 
home situation via tantrums, threats, and suicidal 
statements.  

The records show that the son began sleeping with his parents 
in their bed at age 1 and that the mother and father stopped 
sleeping together when the son was 8.  The son continued 
sleeping with his mother until he was 15 years old.  The 
records report various ages at which the son was weaned from 
the bottle, ranging from 6 to 12 years of age.  The record 
includes reports that at age 8 the son was the victim of 
sexual abuse by a teen-age boy.  The veteran's son's truancy 
from school reportedly began at age 11 and continued 
thereafter.  He missed 123 of 180 days in the l982-1983 
school year.  

Mental health treatment records show that at age 16, the son 
refused mental health treatment or state special education 
services for several months.  A client capacity checklist 
dated in April 1987, the month of the son's 18th birthday 
lists the son's emotional weaknesses as including extreme 
denial, egocentric narcissism, outbursts of anger at home, 
along with acting out and demanding behavior.  It was also 
noted the son had no pre-vocational skills and had no desire 
to work.  

Later records show the son was awarded a GED and had some 
training in turf management, but it is reported that his only 
work for more than a week or two was for about 10 weeks when 
he was under the supervision of his sister at a Denny's 
restaurant where she was a manager.  More recent records show 
psychiatric assessments noting the son's reports that he 
can't stand to be with people and those records report the 
son having anger that continues for days and poor impulse 
control with daily thoughts of self harm.  The diagnoses 
include:  major depression, recurrent; post-traumatic stress 
disorder; dysthymic disorder, early onset; and personality 
disorder, not otherwise specified, (anti-social and 
narcissistic traits).  In addition, the record includes 
statements from acquaintances of K, attesting to having known 
him for years and stating he has been unable to work.  

There is evidence of the veteran's son receiving Social 
Security Administration (SSA) benefits.  The veteran has 
testified that in the years before his son reached the age of 
19, the son was receiving Social Security benefits because of 
the veteran's own disability and that after a lengthy appeals 
process, the son, with the veteran's assistance, was granted 
Social Security benefits based on his mental disability and 
the determination he was totally disabled.  The veteran also 
testified that the veteran does not have a court-appointed 
guardian.  He testified that his son's Social Security 
benefits had been taken away and that matter was on appeal, 
but because of privacy laws and his son's failure to 
cooperate, he does not have access to SSA records.  

The Board notes that over the course of the appeal VA has 
made a total of six attempts to obtain pertinent SSA records.  
The efforts resulted in replies from SSA that the records 
were in different locations, pending on appeal, available for 
review and copy at personal cost to the veteran/son, 
available for review by VA at the local SSA office in 
Winston-Salem, and most recently SSA reported it was unable 
to locate medical records.  Based on this lack of success, 
the Board concludes that further efforts to obtain the SSA 
records would be futile.  See 38 C.F.R. 3.159.  

The extensive evidence of evaluation and treatment of the 
veteran's son's condition prior to, and at the time of, his 
18th birthday leads the Board to the finding that he was not 
capable of self-support due to his emotional and psychiatric 
disabilities at that time.  Although the record shows that at 
the time of his 18th birthday, he indicated he had no desire 
to work and he later was a awarded a GED, the evidence shows 
continuing diagnoses of significant psychiatric disease and 
serious personality disorder along with the failure of the 
son to maintain any sort of gainful employment for more than 
a short period except in what would reasonably be considered 
a sheltered environment.  Although it has not been possible 
to obtain SSA records to corroborate the veteran's testimony 
as to the nature and duration of SSA benefits received by his 
son, the Board accepts his statements and testimony as 
credible on that front and as to his son's behavior and 
condition before and since his 18th birthday.  To the extent 
that the evidence is in relative equipoise, the Board 
resolves all reasonable doubt in favor of the veteran and 
finds that the veteran's son, K., became permanently 
incapable of self-support before reaching the age of 18.  The 
Board therefore concludes that the veteran's son is a 
helpless child.   


ORDER

The veteran's son is entitled to recognition as a helpless 
child of the veteran on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


